Citation Nr: 0002463
Decision Date: 01/04/00	Archive Date: 03/02/00

DOCKET NO. 94-42 517               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a rating in excess of 10 percent for status post
thyroidectomy with replacement therapy.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from September 1978 to July 1986 and
from April 1987 to July 1991.

The veteran filed a claim in October 1991 for service connection
for disabilities to include a thyroidectomy. This appeal arises
from the December 1991 rating decision from the St. Petersburg,
Florida Regional Office (RO) that granted the veteran's claim for
service connection for status post thyroidectomy with replacement
therapy with an evaluation of 10 percent. A Notice of Disagreement
was filed in September 1992 and a Statement of the Case was issued
in November 1992. A substantive appeal was filed in December 1992
with a request for a hearing at the RO before a Member of the
Board.

On July 20, 1993, a hearing was held at the RO before Iris S.
Sherman, who is a member of the Board rendering the final
determination in this claim. and who was designated by the Chairman
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 7102
(West Supp. 1999).

This case was remanded in September 1996 for further development.
The case was thereafter returned to the Board.

By rating action of August 1999, entitlement to service connection
for hair loss, insomnia, swelling of the fingers and leg cramps as
secondary to the veteran's service connected thyroid disability was
denied. By letter dated in August 1999, the veteran was notified of
this decision and of her appellate rights. There has been no appeal
to date of these issues. By rating action dated in May 1994,
secondary service connection for a skin condition was denied. By
letter dated that same month, the veteran was advised of her
appellate rights. There has been no appeal from this decision.

2 -

REMAND

The veteran contends that the RO erred by failing to grant the
benefits sought on appeal. She has thus stated a well-grounded
claim for an increased rating. A claim for an increased evaluation
is well grounded if the claimant asserts that a condition for which
service connection has been granted has worsened. Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992).

The undersigned notes that the April 1999 and June 1999 VA
examinations contain contradictory information. On the April 1999
endocrinology examination report, it was indicated that the veteran
was clinically euthyroid and that the,veteran's anxiety and stress
were not attributable to her thyroid disability. However, on the
June 1999 psychiatry examination report, it was indicated that the
veteran's complaints of tiredness, fatigue, mental slowing,
emotional lability, and depression were observed impairments
related to the veteran's thyroid disability. The United States
Court of Appeals for Veterans Claims (known as the United States
Court of Veterans Appeals prior to March 1, 1999) (hereinafter,
"the Court") has held that where the record before the Board is
inadequate to render a fully informed decision, a remand to the RO
is required in order to fulfill the statutory duty to assist.
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). Therefore,
resolution of the contradictory opinions must be resolved.

Additionally, there is an indication in the record that the veteran
has been treated at the Miami, Florida VA Medical Center. Treatment
records from this facility should be requested prior to a VA
examination. VA has a duty to assist the veteran in the development
of facts pertaining to this claim. The Court has held that the duty
to assist the claimant in obtaining and developing available facts
and evidence to support her claim includes obtaining all relevant
medical records. Littke v. Derwinski, 1 Vet. App. 90 (1990).

Finally, the physician who examined the veteran in connection with
the Remand instructions failed to address the veteran's scar. This
must be accomplished.

- 3 -

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should contact the veteran and obtain the names and
addresses of all health care providers who treated the veteran for
the service connected status post thyroidectomy with replacement
therapy since service. Thereafter, the RO should obtain legible
copies of all records that have not already been obtained,
including; from the Miami, Florida VAMC.

2. Thereafter, the veteran should be afforded an endocrine
examination and then a psychiatric examination. The claims folder
must be made available to the examiners for review prior to the
examinations. All necessary diagnostic testing should be done to
determine the full extent of all disability present.

The endocrine examiner should determine the manifestations and
severity of the symptomatology referable to the veteran's status
post thyroidectomy with replacement therapy. The examiner should
elicit the veteran's complaints, and note whether it is at least as
likely as not that they are related to the service connected
thyroid disability. All current thyroid disabilities should be
diagnosed. Thyroid test results and the normal ranges for thyroid
tests should be indicated. It should be indicated whether the
veteran is euthyroid. Additionally, it should be indicated whether
the scars associated with the veteran's service connected status
post thyroidectomy are tender and painful on objective
demonstration, subject to repeated ulceration or poorly nourished.
It should also be noted whether any such scars limit functioning of
any part affected. The scars should be described as to size and
location. It

4 -

should also be noted whether they are slightly disfiguring,
moderately disfiguring or markedly disfiguring. If any
disfigurement is marked or repugnant, it should be so noted.

The psychiatric examiner should determine whether it is at least as
likely as not that any psychiatric complaints or findings are
related to the service connected thyroid disability. The frequency
and severity of any such symptoms should be noted. If the
examiner's answer is in the affirmative, the basis for attributing
any psychiatric symptomatology to the service connected thyroid
disorder should be noted. This should include reference to
laboratory findings pertaining to thyroid disease.

3. Upon receipt of the examination reports, the RO should review
the reports to ensure that they are adequate for rating purposes.
If not, the RO should return the examination reports to the
examining physicians and request that the questions asked be
answered.

4. The RO should review the veteran's claim for an increased rating
for service connected status post thyroidectomy with replacement
therapy on the basis of all the evidence of record. If the decision
remains adverse to the veteran, she and her representative should
be furnished a Supplemental Statement of the Case. This must
include a discussion as to whether it is more advantageous to rate
the veteran under the old or revised endocrine system ratings
criteria. Consideration should be given to the case of Fenderson v.
West, 12 Vet. App. 119 (1999). Therein, the United States Court of

5 -

Appeals for Veterans Claims held that, with regard to initial
ratings following the grant of service connection, separate ratings
can be assigned for separate periods of time based on the facts
found-a practice known as "staged" ratings. The veteran and her
representative should then be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Iris S. Sherman 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -



